                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARIO ARCE,                                 )
                                            )
                            Plaintiff,      )
                                            )
vs.                                         )      Case No. 18-cv-1348-MJR-SCW
                                            )
WEXFORD HEALTH SERVICES,                    )
TIMOTHY ADESANYAPA,                         )
L.P.N. BLUM,                                )
DR. BUTALID,                                )
and SCOTT THOMPSON,                         )
                                            )
                            Defendants.     )

             ORDER ADOPTING REPORT AND RECOMMENDATION

REAGAN, Chief Judge:

       This prisoner civil rights lawsuit brought under 42 U.S.C. 1983 was filed by Mario

Arce (Plaintiff), while incarcerated at Pinckneyville Correctional Center, presenting

claims of deliberate indifference to his serious medical needs (specifically, that

Defendants have failed to treat a severe leg injury). In his July 2018 complaint, Plaintiff

requested a preliminary injunction. That request was docketed as a separate motion

(Doc. 8) herein. The Honorable Stephen C. Williams, United States Magistrate Judge,

held a hearing on the motion on July 16, 2018 and directed Defendants to file a response

to the motion, which they timely did on July 26, 2018. After obtaining additional

evidence, Judge Williams held another hearing on the motion for preliminary injunction

on September 6, 2018, which included live testimony by Plaintiff.

       Now before the Court is a Report and Recommendation submitted by Judge

Williams (Doc. 50, R&R), recommending denial of the motion for preliminary injunction.


                                                                                              1
Judge Williams explains that injunctions are extraordinary equitable remedies that

should be granted only when the movant satisfies specific criteria. In the thorough 17-

page R&R, Judge Williams describes the medical records, affidavits, and other evidence

submitted by the parties and details why issuance of a preliminary injunction is not

warranted in the instant case.

       The R&R plainly stated (in bold and underlined text) that any objection must be

filed by October 1, 2018 (Doc. 50, p. 17). That date passed, with neither an objection nor a

motion for extension of the objection deadline filed. Because no objection was lodged

against the R&R, the undersigned need not conduct de novo review of the R&R. 28 U.S.C.

636(b)(1)(C) (A judge shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is

made.); Thomas v. Arn, 474 U.S. 140 (1985); Johnson v. Zema Systems Corp., 170 F.3d 734,

741 (7th Cir. 1999); Video Views Inc., v. Studio 21, Ltd., 797 F.2d 538 (7th Cir. 1986).

       The Court ADOPTS in its entirety Judge Williams' R&R (Doc. 50) and DENIES

Plaintiff’s motion for preliminary injunction (Doc. 8).

       IT IS SO ORDERED.

       DATED October 3, 2018.

                                           s/ Michael J. Reagan
                                           Michael J. Reagan
                                           United States District Judge




                                                                                               2
